DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0098897, filed on 08/23/2018 in Korea. 

Information Disclosure Statement
The IDS filed on 02/23/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/23/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. [US 2017/0207516].
Regarding claim 1, Koo et al., disclose an electronic device (100, figures 1-13) comprising:
a housing (figures 1B, 2A and 7) comprising a first surface (110, figure 1B), a second surface (180, figure 1B) facing in the opposite direction of the first surface, and a side surface (a side portion connects between the first surface and the second surface, figures 2A, 4A and 7) surrounding a space between the first surface and the second surface;
a conductive member (a metal portion 132, figures 2A, 4A-4C and 7) forming at least a portion of the side surface;
a display (120, figures 1B, 2A, 4A-4C and 7) seen through the first surface and comprising a first conductive layer (a metal portion 131, figures 1B, 2A, 4A-4C and 7);
a printed circuit board (161, figures 2A and 7) disposed to be spaced apart from the display between the display (120, figure 2A) and the second surface (180, figure 2A) within the housing, the printed circuit board comprising a second conductive layer (162, figures 2A and 7) facing the first conductive layer at least in part;
a third conductive layer (140, figures 1B, 2A, 4A-4C and 7) spaced apart from the display and the printed circuit board, disposed between the first conductive layer and the second conductive layer, and facing the first conductive layer;
a support structure (150, figures 1B and 7) contacting the third conductive layer (140, figures 1B and 7) at least in part, and comprising a non-conductive plate (insulation bracket 150/153, figures 1B and 7, paragraph 0048) formed between the third conductive layer and the printed circuit board;
a conductive pattern (137, figure 3D, paragraph 0074) extended between the third conductive layer and the non-conductive plate and electrically connected with the second conductive layer (figures 1B, 2A and 7); and
a wireless communication circuit (paragraph 0047 and 0067) electrically connected with the conductive member and configured to transmit and/or receive an RF signal (paragraphs 0066-0067 and 0137).
Regarding claim 4, Koo et al., disclose wherein the conductive pattern comprises any one pattern from among patterns disposed on the non-conductive plate of the support structure in the form of laser direct structuring (LDS), thin film antenna (TFA), flexible printed circuit board (FPCB), or steel use stainless (SUS) (paragraph 0042).
Regarding claim 5, Koo et al., disclose wherein the conductive pattern further comprises an extension portion (137, figure 3D and 7) disposed on a side surface of the support structure to electrically connect to the second conductive layer of the printed circuit board (figure 7).
Regarding claim 7, Koo et al., disclose wherein an operating frequency band of the conductive member is tuned by adjusting an electric coupling amount between the third conductive layer and the conductive pattern by one or more of a length, an area, or a thickness of the conductive pattern (paragraphs 0046-0047 and 0073).
Regarding claim 8, Koo et al., disclose wherein the third conductive layer further comprises an opening (an opening creates between two third conductive 140, figure 1B) formed on a center area thereof. 
Claims 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 2017/0045916].
Regarding claim 9, Kim et al., disclose an electronic device (figures 1-13) comprising: 
a housing (401, figure 4) comprising a first plate (415, figure 4), a second plate (a bottom plate, figure 4) facing in the opposite direction of the first plate, and a side surface member (410, figure 4) surrounding a space (a space is within the device 401, figure 4) between the first and second plates, the side surface member comprising an annular conductive member (outer housing 410 is formed of a conductive material, figure 4, paragraph 0089);
a display (420, figure 4) disposed between the first and second plates; 
a printed circuit board (440, figure 4) disposed in the space in parallel with the display, and comprising a ground plane (452a, figure 4, paragraph 0095); 
a support structure (430, figure 4) disposed between the display and the printed circuit board; 
at least one wireless communication circuit (a feeder 451a, figure 4, paragraph 0090) disposed on the printed circuit board;
a first conductive connection member (451, figure 4, paragraph 0090) configured to connect the wireless communication circuit and the annular conductive member; 
a second conductive connection member (452, figure 4, paragraphs 0091-0092) configured to connect the ground plane and the annular conductive member; 
a conductive layer (a conductive layer disposed under the display 420, figure 4) disposed to be spaced apart from the display and the support structure therebetween; 
a conductive pattern (452, figure 4) disposed to be spaced apart from the conductive layer, disposed on a position to be electrically coupled with the conductive layer, and grounded to the ground plane.
Regarding claim 10, Kim et al., disclose wherein the support structure (430, figure 4) comprises: 
a first surface (a top surface of the support structure 430, figure 4) facing the display; 
a second surface (a bottom surface of the support structure 430, figure 4) facing the printed circuit board in the opposite direction of the first surface; and 
a side surface (a vertical surface of the support structure 430, figure 4) surrounding at least a portion of a space between the first and second surfaces, and wherein the conductive pattern is disposed on the first surface of the support structure (paragraph 0099). 
Regarding claim 13, Kim et al., disclose wherein the conductive pattern is connected to the ground plane adjacent to the first area (452, figure 4, paragraph 0091).
Regarding claim 14, Kim et al., disclose wherein at least a portion of the conductive layer overlaps the conductive pattern when viewed above the first plate (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., as shown in [figure 4], in view of a different embodiment of Kim et al., as shown in [figure 7].
Regarding claim 11, Kim et al., disclose wherein the conductive layer comprises a first surface (a top surface of the “SECOND CONDUCTIVE STRUCTURE”, figure 4) facing the display, and a second surface (a bottom surface of the “SECOND CONDUCTIVE STRUCTURE”, figure 4) facing the support structure in the opposite direction of the first surface, wherein the first surface of the conductive layer faces the display while being spaced apart therefrom (figure 4), wherein the second surface faces the support structure while being spaced apart therefrom (figure 4).
	Kim et al. [figure 4] disclose the claimed invention except for wherein a first insulation layer is coated over the first surface of the conductive layer, and a second insulation layer is coated over the second surface of the conductive layer.
	Kim et al. [figure 7] disclose an electronic device (701, figure 7) comprising at least one an insulation material (763, figure 7) disclose between a display panel (762, figure 7) and a conductive layer (764/765, figure 7).
	It would have been to one of ordinary skill in the art at the time the invention was made to set the insulation between the display and the conductive layer in the device of Kim et al., [figure 4], as suggested by Kim et al. [figure 7] for the purpose of reducing the amount of energy that travels in the form of radiation. 
 	It would have been to one of ordinary skill in the art at the time the invention was made to add the insulation between the conductive layer and the support structure in the device of Kim et al., [figure 4], as suggested by Kim et al. [figure 7] for the same purpose of reducing the amount of energy that travels in the form of radiation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Allowable Subject Matter
Claims 2-3, 6, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 2 discloses the feature(s) of “wherein the third conductive layer and the conductive pattern are electrically separated from each other.”  This feature(s), in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 3 depends on the allowed claim  2.
 	The claim 6 discloses the combination features of “wherein the third conductive layer is disposed in a floating state to be spaced apart from an inner surface of the conductive member.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.   
	The claim 12 discloses the combination features of “wherein the annular conductive member comprises a first area having a first length, and a second area having a second length shorter than the first length, and wherein the first area operates as a first antenna having a first frequency range from about 700 MHz to about 900 MHz, and the second area operates as a second antenna having a second frequency range from about 1700 MHz to about 2100 MHz.”  These features, in conjunction with other features, as claimed in the claim 9, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 15 discloses the combination features of “wherein the conductive layer is disposed in a floating state to be spaced apart from the annular conductive member and the conductive pattern.”  These features, in conjunction with other features, as claimed in the claim 9, were neither found to be disclosed, nor suggested by the prior art of records.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lee et al. [US 2017/0047639] disclose antenna device and electronic device including the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/21/2022